Title: Abigail Adams to John Adams, 16 October 1774
From: Adams, Abigail
To: Adams, John


     
      My Much Loved Friend
      Braintree October 16 1774
     
     I dare not express to you at 300 hundred miles distance how ardently I long for your return. I have some very miserly Wishes; and cannot consent to your spending one hour in Town till at least I have had you 12. The Idea plays about my Heart, unnerves my hand whilst I write, awakens all the tender sentiments that years have encreased and matured, and which when with me were every day dispensing to you. The whole collected stock of nine ten weeks absence knows not how to brook any longer restraint, but will break forth and flow thro my pen. May the like sensations enter thy breast, and (in spite of all the weighty cares of State) Mingle themselves with those I wish to communicate, for in giving them utterance I have felt more sincere pleasure than I have known since the 10 of August.—Many have been the anxious hours I have spent since that day—the threatning aspect of our publick affairs, the complicated distress of this province, the Arduous and perplexed Buisness in which you are engaged, have all conspired to agitate my bosom, with fears and apprehensions to which I have heretofore been a stranger, and far from thinking the Scene closed, it looks as tho the curtain was but just drawn and only the first Scene of the infernal plot disclosed and whether the end will be tragical Heaven alone knows. You cannot be, I know, nor do I wish to see you an inactive Spectator, but if the Sword be drawn I bid adieu to all domestick felicity, and look forward to that Country where there is neither wars nor rumors of War in a firm belief that thro the mercy of its King we shall both rejoice there together.
     
     I greatly fear that the arm of treachery and voilence is lifted over us as a Scourge and heavy punishment from heaven for our numerous offences, and for the misimprovement of our great advantages. If we expect to inherit the blessings of our Fathers, we should return a little more to their primitive Simplicity of Manners, and not sink into inglorious ease. We have too many high sounding words, and too few actions that correspond with them. I have spent one Sabbeth in Town since you left me. I saw no difference in respect to ornaments, &c. &c. but in the Country you must look for that virtue, of which you find but small Glimerings in the Metropolis. Indeed they have not the advantages, nor the resolution to encourage our own Manufactories which people in the country have. To the Mercantile part, tis considerd as throwing away their own Bread; but they must retrench their expenses and be content with a small share of gain for they will find but few who will wear their Livery. As for me I will seek wool and flax and work willingly with my Hands, and indeed their is occasion for all our industry and economy.
     You mention the removal of our Books &c. from Boston. I believe they are safe there, and it would incommode the Gentlemen to remove them, as they would not then have a place to repair to for study. I suppose they would not chuse to be at the expence of bording out. Mr. Williams I believe keeps pretty much with his mother. Mr. Hills father had some thoughts of removing up to Braintree provided he could be accommodated with a house, which he finds very difficult.
     Mr. Cranch’s last determination was to tarry in Town unless any thing new takes place. His Friends in Town oppose his Removal so much that he is determind to stay. The opinion you have entertaind of General Gage is I believe just, indeed he professes to act only upon the Defensive. The People in the Country begin to be very anxious for the congress to rise. They have no Idea of the Weighty Buisness you have to transact, and their Blood boils with indignation at the Hostile prepairations they are constant Witnesses of. Mr. Quincys so secret departure is Matter of various Specculation—some say he is deputed by the congress, others that he is gone to Holland, and the Tories says he is gone to be hanged.
     I rejoice at the favourable account you give me of your Health; May it be continued to you. My Health is much better than it was last fall. Some folks say I grow very fat.—I venture to write most any thing in this Letter, because I know the care of the Bearer. He will be most sadly dissapointed if you should be broke up before he arrives, as he is very desirous of being introduced by you to a Number of Gentlemen of respectable characters. I almost envy him, that he should see you, before I can.
     Mr. Thaxter and Rice present their Regards to you. Unkle Quincy too sends his Love to you, he is very good to call and see me, and so have many other of my Friends been. Coll. Warren and Lady were here a monday, and send their Love to you. The Coll. promiss’d to write. Mrs. Warren will spend a Day or two on her return with me. I told Betsy to write to you. She says she would if you were her Husband.
     Your Mother sends her Love to you, and all your family too numerous to name desire to be rememberd. You will receive Letters from two, who are as earnest to write to Pappa as if the welfare of a kingdom depended upon it. If you can give any guess within a month let me know when you think of returning to Your most Affectionate
     
      Abigail Adams
     
    